            Case 20-20111      Doc 164       Filed 06/11/20 Entered 06/11/20 09:36:57                 Desc Main           FILED
                                              Document     Page 1 of 1
                  UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF WYOMING
                                       Minutes of Proceeding



 Date: June 10, 2020                                                 HONORABLE Cathleen D. Parker, Presiding              9:35 am, 6/11/20

                                                                                                                      Tim J. Ellis
                                                                     Location: Telephone Conference                  Clerk of Court


 In re: Mountain States Rosen LLC                                    Case No: 20-20111
                                                 Debtor(s)           Chapter 7

Appearances

 Debtor(s)      Mountain States Rosen LLC                    Counsel            Brad Hunsicker/James Markus
 Creditor        International Brotherhood of Teamsters      Counsel             Sara Geenen/Jeffrey Boldt
                and Local Union No. 455
 Creditor       CoBank, ACB                                  Counsel           Michael R. Stewart/Brad Dempsy with Wayne
                                                                               Graffis and Taylor Wood
 Creditor       JBS, S.A. Swift Beef Company                 Counsel           Brent Cohen/Travis McRoberts

 Creditors      Official Committee of Unsecured              Counsel           Terry Connolly/Brian Jackiw
                Creditors
 Party in       Greeley FAB, LLC                             Counsel           Jodi Shea/Bryan Glover
 interest
Proceedings: Hearing on the Motion of the Debtor for Entry of an Order (A) Approving Bid Procedures for the Sale of
Substantially All of the Debtor's Assets; and (B) Approving Break-Up Fee (the "Bidding Procedures Motion") (ECF No.
129), the objection filed by International Brotherhood of Teamsters (ECF No. 152), objection filed by Official Committee
of Unsecured Creditors (ECF No. 158), objection filed by CoBank, ACB (ECF No. 160). and the Reservation of Rights
filed by JBS, S.A, Swift Beef Company (ECF No. 157)

Witness sworn and testified:    N/A

Orders:
☒       Relief sought ☒ Granted         ☐     Denied      ☐ Case Dismissed          ☐ Continued
☐       Matter taken under advisement
☒       Formal order or judgment to enter                 To be prepared      Order and Amended Bidding Procedures to be
                                                                              submitted by Debtor’s counsel.
☐       These minutes constitute the Court’s official order in this matter

       The parties reached an agreement as to the bidding procedures, as stated on the record. The court will review the
proposed order and Amended Bidding Procedure and enter.

                                                                             BY THE COURT


                                                                                                              6/11/2020

                                                                             Honorable Cathleen D. Parker
                                                                             United States Bankruptcy Court
